Order entered December 13, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00789-CV

            IN THE INTEREST OF A.O. AND C.O., CHILDREN

                      On Appeal from the County Court
                          Kaufman County, Texas
                      Trial Court Cause No. 101811CC

                                    ORDER

      Before the Court are appellee’s motion to exceed word limit on brief and

second motion for extension of time to file the brief. We GRANT the motions and

ORDER the brief received December 9, 2021 filed as of the date of this order.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE